Citation Nr: 0423345	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  01-01 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a hearing disorder to include bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by the RO in 
Indianapolis, Indiana, which denied service connection for a 
hearing disorder to include bilateral hearing loss.

Additionally, in a December 2001 rating decision, the veteran 
was denied service connection for tinnitus.  In subsequent 
correspondence to the RO from the veteran, dated in December 
2001, he reported that he has never claimed service 
connection for tinnitus.  As this issue is not currently in 
appellate status, it is not before the Board for 
consideration.  

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a hearing disorder to include bilateral hearing loss, and 
the VA has made reasonable efforts to develop such evidence.

2.  In a May 1998 decision, the RO denied the veteran's claim 
of entitlement to service connection for a hearing disorder, 
to include bilateral hearing loss; the decision was not 
appealed and it became final.  Evidence received since the 
May 1998 RO decision is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 




CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of service connection for a hearing disorder, to 
include bilateral hearing loss, and the May 1998 RO decision 
is final.  38 USCA §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
January 2001 Statement of the Case and December 2001 and 
March 2004 Supplemental Statements of the Case, and October 
2003 correspondence from the RO, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  VA VAOPGCPREC No. 7-2004 (2004).

In particular, the Board notes evidence development letter 
dated in October 2003, in which the veteran was advised of 
the type of evidence necessary to substantiate his claim.  In 
this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of 3.156(a) as is outlined in the decision below. 

Factual Background

Evidence considered at the time of the May 1998 RO decision 
consisted of the veteran's service medical records, a private 
medical opinion, VA examinations, and a lay statement from an 
acquaintance of the veteran.  The evidence is summarized 
below.

Service medical records reflect that upon physical 
examination in April 1945, performed for enlistment purposes, 
the veteran was noted to have bilateral scarred ear drums.  
Remaining service medical records show frequent treatment for 
mastoiditis and otitis media.

In a private medical statement, received by the RO in April 
1952, from F.J.S., M.D., he indicated that he treated the 
veteran in October 1950 and again in September 1951 for a 
bilateral ear infection.  He ultimately recommended that the 
veteran seek advice from an ear specialist.  

During a November 1997 VA audiological examination, the 
veteran noted that had bilateral hearing loss and occasional 
tinnitus which began in 1945 while he was in service.  He 
gave a history of exposure to a loud explosion which knocked 
him unconscious.  When he awoke, he was in sick bay and both 
his ears were bleeding.  He was informed that he suffered 
hearing loss from the explosion and that both ear drums were 
scarred.  Examination results revealed essentially mild 
sloping to profound sensorineural hearing loss in the right 
ear.  The left ear revealed essentially mild sloping to 
severe sensorineural hearing loss.  

In December 1997 the veteran underwent a VA examination for 
ear disease.  He complained of tinnitus by history and 
difficulty hearing.  The diagnoses were tinnitus by history, 
no active ear disease and bilateral sensorineural hearing 
loss.

In a statement from a childhood friend of the veteran's dated 
in December 1997, he recalled hearing that while the veteran 
was in the Navy he injured his ears as a result of an 
accident which occurred on board a ship.  He also recalled 
that the veteran was taken to the Naval Hospital because of 
intense pain and both ears were bleeding. 

In February 1998 the veteran underwent a VA audiological 
examination and it reflected that the results were 
essentially unchanged since his previous audiological 
evaluation in November 1997.    
    
Based on the evidence described above, the RO denied service 
connection for a hearing disorder, to include bilateral 
hearing loss and determined that the veteran's disorder 
existed prior to service and there was no objective evidence 
of a worsening of a pre-existing condition or evidence of the 
disorder worsening as a result of service which would 
establish service connection. 

Evidence received subsequent to the May 1998 RO decision 
consisted of a private audiological examination.

During a private audiological examination in January 2002, 
the veteran noted that while in service he was exposed to a 
loud noise which knocked him unconscious.  The diagnosis was 
bilateral, symmetrical, moderate to severe, sensori-neural 
hearing loss.  The doctor opined that the noise which the 
veteran was exposed to in service, possibly caused the 
sensori-neural hearing loss.

Analysis

In May 1998, the RO determined that the veteran's claim for 
service connection for a hearing disorder, to include hearing 
loss must be denied.  Their action is not binding on the 
Board.  The Board, in the first instance, must rule on the 
matter of reopening a claim.  The Board has a responsibility 
to consider whether it is proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran contends that he incurred a hearing disorder, to 
include hearing loss in service.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  

The veteran's claim for service connection for a hearing 
disorder, to include hearing loss was denied by the RO in a 
May 1998 decision.  The veteran did not appeal this decision, 
and the decision is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

When the RO denied the claim for service connection for a 
hearing disorder, to include hearing loss in May 1998, it 
considered the veteran's service medical records, a private 
medical opinion, VA examinations, and a lay statement from an 
acquaintance of the veteran, and found the veteran's disorder 
existed prior to service and there was no objective evidence 
of a worsening of a pre-existing condition or evidence of the 
disorder worsening as a result of service which could 
establish service connection. 

Evidence received subsequent to the May 1998 RO decision 
consists of a private audiological examination.  The Board 
finds that the evidence submitted in support of the veteran's 
request to reopen the claim is not new and material as it 
does not show worsening of a pre-existing condition or 
worsening as a result of military service, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
Hodge, supra.

Since the RO's May 1998 decision, the veteran has again 
provided statements asserting that he incurred a hearing 
disorder, to include bilateral hearing loss during service.  
The veteran's additional statements are essentially 
cumulative or redundant of his basic assertions at the time 
of the 1998 decision, and such are not new evidence.  Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999).  Moreover, as a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the May 1998 RO decision which denied 
service connection for a hearing disorder, to include 
bilateral hearing loss.  Thus the claim has not been reopened 
and the May 1998 decision remains final.

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a hearing 
disorder, to include hearing loss is not reopened.


	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



